Mr. Justice Fisher
delivered the opinion of the court.
This is an appeal from a decree of the superior court of chancery, overruling a demurrer to the complainant’s bill.
The complainant purchased the lands in question at a sale made by the trustees appointed by the circuit court of Hinds county, on pronouncing judgment of forfeiture against the Mississippi Union Bank.
The facts are briefly these. The bank, about the year 1840, made an assignment of her assets to Scott, Clifton, and Elliott, for the purpose of paying the debts of said corporation. J. B. Morgan, who was a debtor of the bank to the amount of about $17,000, in November, 1840, conveyed the land to these assignees in payment of his debt. After the judgment of forfeiture against the bank, the assignees surrendered the assets of the bank, the title papers to this land, and all other matters in their hands, to the trustees appointed by the court.
These trustees, treating the lands as part of the assets of the bank, sold them at public sale, when the complainant became the purchaser.
The question to be decided is, whether the complainant, by such purchase, acquired a good title in equity as against Morgan or his vendee, having notice of the conveyance to Scott, Clifton, and Elliott.
It is clear that the bank held a complete equitable title to the land, for it was sold by the assignees exclusively for her benefit. They held merely the naked legal title, for the purpose of con*792verting the land into money, with a view of paying the debts of the bank.
When they renounced the trust, and surrendered the assets to the trustees appointed by the court, the latter became fully invested with all the equities of the bank, and might do and perform all acts which the corporation could have performed if no judgment of forfeiture had been pronounced, among which, the power to sell the land may be enumerated.
Decree affirmed.
A petition for a reargument of this case was filed by the appellants, but the court refused to grant a reargument.